 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDMrs. Karl'sBakery-Division of Interstate BrandsCorporationandRetailClerks UnionLocal No.1401,affiliated with the RetailClerksInternationalAssociation,AFL-CIO,Petitioner.Case 30-RC-2256October 24, 1974DECISION ON REVIEWBy CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSOn March 26, 1974, the Regional Director for Re-gion 30 issued a Decision and Direction of Electionin the above-entitled proceeding, in which he foundappropriate and directed elections in two separateunits, one at the Employer's Janesville,Wisconsin,location and the other at the Employer's Madison,Wisconsin, location, each unit consisting of "all full-time and regular part-time employees of the Employ-er excluding driver-salesmen, professional employ-ees, guards and supervisors as defined in the Act."Thereafter, in accordance with Section 102.67 ofthe National Labor Relations Board Rules and Reg-ulations, Series 8, as amended, the Employer filed atimely request for review of the Regional Director'sdecision, together with a supporting brief, contend-ing,inter alia,that the Regional Director erred inincluding in the units two depot workers at each ofthe above-described locations and thereby departedfrom Board precedent.By telegraphic order dated April 22, 1974, the Na-tional Labor Relations Board granted the Employer'srequest for review and stayed the election pendingdecision on review. Thereafter, the Employer filed abrief on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review and findsas follows:The Employer is a Delaware corporation engagedin the production, distribution, and sale of bakeryproducts at facilities in the State of Wisconsin andother locations. At both the Janesville and Madisonlocations involved herein,' the Employer operates aretail thrift store, where it employs four clerks to sellits bakery products. Attached to each store is a depotfrom which the driver-salesmen distribute wholesale1The distance between the Janesville and Madison locations is approxi-mately 40-45 miles.bakery products.' At each location there are two em-ployees who perform ancillary maintenance and re-pair services at the depot. One of them at each loca-tion also regularly works as a driver-salesman for theEmployer. The Employer argues that inclusion ofthese two employees in each of the units is improperbecause they lack a community of interest with thethrift store clerks.The record establishes that the four thrift storeclerks at the Janesville location, which opens at 8a.m., display and sell merchandise to customers, andcheck in the salesmen's money and returned mer-chandise. The clerks earn between $2 and $2.60 anhour and are supervised by the depot supervisor.Brewer works out of the Janesville location as a driv-er-salesman during the day and works from 6:30 p.m.to 8:30 p.m. at the depot filling the trucks with gaso-line and cleaning the depot floors. He earns $2.75 anhour for his evening duties.lowry, the other employ-ee at the depot, earns $3.80 an hour and works regu-larly from 9:30 p.m to 6:30 a.m. unloading and load-ing the trucks and making truck repairs.At the Madison thrift store, which opens at 9 a.m.during the week and 10 a.m. on Sunday, the fourthrift store clerks earn between $2.25 and $2.35 anhour, are supervised by the depot supervisor, andperform the same functions as the clerks in Janes-ville.Peterson, one of the employees located there,works at the depot 5 days a week, approximately 4hours a night, loading and unloading trucks; he earns$2.60 an hour. Oimen, a full-time driver-salesmanduring the day, washes the trucks, cleans the garagefloors, and generally performs extra cleaning dutiesrequested by the Employer.As indicated, the Employer contests the RegionalDirector's inclusion of the two employees performingdepot functions at each location in the units with thethrift store clerks, contending they do not share acommunity of interest with the clerks. In addition,theEmployer urges that Oimen is an independentcontractor in performing these duties and should alsobe excluded on that basis. As found by the RegionalDirector,Oimen and Brewer are full-time driver-salesmen for the Employer and each is already repre-sented in a separate unit of drivers at his location. Inaddition to their route driving duties they performcertain tasks at the depots after completion of theirregular workday for which they are separately com-pensated. Contrary to the Regional Director, inas-2 The routesales drivers and sales supervisor at the Madison depot arerepresentedby Drivers,Salesmen,Warehousemen, Milk Processors, Can-nery,Dairy Employeesand HelpersUnion,affiliated with the InternationalBrotherhood of Teamsters,Local 695. The routesales drivers and salessupervisor at the Janesville depot are representedby General Drivers, DairyEmployees,and HelpersUnion,affiliatedwith International Brotherhoodof Teamsters,Local 579.214 NLRB No. 25 MRS. KARL'S BAKERY231much as Oimen and Brewer are primarily employedas driver-salesmen for the Employer and are current-ly represented by other labor organizations, we shallexclude them from the units.With respect to the other depot employee at eachlocation, we note that he and the thrift store clerksare under the supervision of the depot supervisor,and are subject to the same labor policies of the Em-ployer. Although the functions of the depot workersdiffer from those of the thrift store clerks and there isan absence of contact between them due to theirvarying hours of work, all of these employees per-form tasks essential to the operation of theEmployer's depot facilities which serve as outlets forthe sale and distribution of its bakery products. Wefind, therefore, contrary to the Employer's conten-tion, that the thrift store clerks and the depot workerat each location share a sufficient community of in-terest to warrant finding them to constitute an appro-priate unit.Moreover, to exclude the depot workerfrom each of these two units would leave him the soleunrepresented employee at his location.3 The depotworker at each location is therefore included in theunits.Accordingly, we shall remand the case to the Re-gionalDirector for the purpose of conducting anelection pursuant to his Decision and Direction ofElection, as modified herein, except that the payrollperiod for determining eligibility shall be that imme-diately preceding the date of issuance of this Deci-sion. [Excelsior footnote omitted from publication.]3Allen's Inc.,120 NLRB 1021, 1023 (1958).